Citation Nr: 0318315	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from November 1987 to May 
1988, and from November 1988 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board notes a May 2001 letter informed the veteran of the 
VCAA and VA's duty to notify and assist him in the 
development of his claim.  The veteran was informed generally 
of what evidence and information VA would be obtaining and 
was told that VA would make reasonable efforts to help him 
get evidence such as medical records, private medical 
records, and information in the custody of a Federal 
department or agency.  The veteran was also notified of his 
responsibility to provide sufficient information to VA to 
identify the custodian of any records.  The Board finds that 
in connection with the provisions of the VCAA additional 
development is necessary in this case.

In this regard, the Board notes that the veteran was examined 
by VA in May 2002.  At that time the VA examiner stated that 
as to the veteran's left ankle there was insufficient 
clinical evidence at that time to warrant a diagnosis of any 
acute or chronic disorder or residuals thereof; his diagnosis 
was left ankle pain and he concluded that it was unlikely 
that any current left ankle condition was related to the 
veteran's military service.  However, in May 2003, the Board 
received from the veteran a July 2002 Magnetic Resonance 
Imaging (MRI) report relating to the veteran's left ankle in 
which the diagnostic impression was that the veteran had a 
conjoined tendon of the peroneous longus and brevis with 
focal thickening distal to the lateral malleolus that was 
suggestive of prior injury.  In light of this report that was 
not of record at the time of the most recent VA examination, 
the Board finds that additional development of the medical 
evidence is necessary.  Further, as this evidence appears to 
have been forwarded to the Board by the RO without review by 
the RO and without waiver of initial review of that evidence 
by the RO, the case must be returned also for due process 
considerations.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:  

1.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Louisville, Kentucky for any 
treatment of a left ankle disorder during 
the period of April 2002 to the present.  
Please obtain all outpatient treatment 
records, notes, discharge summaries, 
consultation reports, vitals, 
medications, imaging (X-Ray, MRI, CT 
scan), procedures, problem lists, and 
confirmed diagnoses.  Associate any 
records obtained with the veteran's 
claims folder.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
ascertain the nature and etiology of any 
left ankle disorder that may be present.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, paying particular attention 
to the July 2002 MRI report, and offer 
comments and an opinion as to whether it 
is at least as likely as not that the 
diagnosed left ankle conjoined tendon is 
etiologically related to the veteran's 
in-service left ankle sprains.  The 
examiner is also requested to opine 
whether the veteran has any other left 
ankle disorder that is etiologically 
related to active service.

3.  The RO must then readjudicate the 
issue on appeal and consider all the 
evidence received since issuance of the 
most recent supplemental statement of the 
case.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable at this time.  The 
veteran is free to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




